DETAILED ACTION
Status of Claims
Claims 1, 10 and 12-21 are currently pending in the instant application. Claims 2-9, 11 and 22-28 were canceled.
Receipt is acknowledged of amendment / response filed on February 26, 2021 and that has been entered. 
Response to Arguments
Previous Claim Rejections - 35 U.S.C. § 112
Applicant’s amendments and arguments [to withdrawal of the rejection of claim 1 under 35 U.S.C. § 112(b)] have been fully considered and found persuasive with respect to the above rejection and the rejection is hereby withdrawn. 
Previous Claim Rejections - 35 U.S.C. § 102
Applicant’s amendments and arguments [to withdrawal of the rejection of claims 1-4 and 10-21 under 35 U.S.C. § 102(a)(1)] have been fully considered and found persuasive with respect to the above rejection and the rejection is hereby withdrawn. However, upon further consideration, the following new ground of rejection is made and therefore, Applicants arguments are rendered moot in view of the present Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 12-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Comte et al (2002). Applicant claims a compound of Formula I or a compound of Formula II, their compositions and the method of uses thereof. Comte et al also discloses an identical compound, which anticipates the instantly claimed inventions, wherein R is 
    PNG
    media_image1.png
    97
    205
    media_image1.png
    Greyscale
, n is 2 [
    PNG
    media_image2.png
    329
    1002
    media_image2.png
    Greyscale
  , STN International, CAPLUS database, Accession Number 2002: 520501, a copy is provided with this Office action]. 
Claims 1, 10 and 12-21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by King et al (1998). Applicant claims a compound of Formula I or a compound of Formula II, their compositions and the method of uses thereof. King et al also discloses an identical compound,  is 
    PNG
    media_image3.png
    103
    183
    media_image3.png
    Greyscale
, n is 2  [
    PNG
    media_image4.png
    365
    1076
    media_image4.png
    Greyscale
   , STN International, CAPLUS database, Accession Number 1998: 684457, a copy is provided with this Office action]. 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. § 103(a), which forms the basis for all obviousness rejections, set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	
Claims  1, 10 and 12-21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ranganathan et al (1993), cited in previous Office action, mailed on 02/19/2021). Applicant claims a compound of Formula I or a compound of Formula II, compositions and the method of uses thereof. 
Determination of the scope and content of the prior art (MPEP §2141.01)
Ranganathan et al teach analogous compounds, compositions and their method of uses similar to those of instantly claimed invention. 
Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
Broadly, the compound taught by prior art is similar to instantly claimed compound of Formula I. The difference between the claimed compound and that of the reference herein lies in the selection of a single substitution in core structure [such as, R is 
    PNG
    media_image5.png
    205
    199
    media_image5.png
    Greyscale
 and n is 1 or 2 etc., for instantly claimed compounds instead of phenyl] in the prior art [
    PNG
    media_image6.png
    680
    693
    media_image6.png
    Greyscale
STN International, CAPLUS database, Accession Number 1993: 449870, a copy was provided with previous Office action].
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention was made since Ranganathan et al teach compounds which are generic to the instantly claimed invention. The difference between the instant claims and that of the prior art reference is so negligible [such as, addition of bridging methylene group (CH2) on phenyl moiety], that one of ordinary skill in the chemical art would expect slight modifications / variations in the carbon chain length variations option to be within the expected purview of 35 U.S.C. § 103(a). Thus, one having ordinary skill in the chemical art would be motivated to employ the prima facie CH2 group carbon chain length addition or deletion at phenyl  moiety in core structure to modifying the prior art compound, since one would have reasonable expectation that such modification would make similar compounds and expected to possess similar properties (utilities) differing only in degree in view of the known teaching of the art. Therefore, in looking at the instant claimed compounds as a whole, the claimed compounds would have been suggested to one skilled in the art and therefore, is obvious, absent evidence to the contrary.
		Therefore, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922.  The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626